          Case 3:20-cv-00108-FM Document 2 Filed 04/27/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                           EL PASO DIVISION
Sandra Julissa Santos Mejia, Izabetty Isaac    §
Donatien, Abigail Argueta Gutierrez, Maribel   §    CIVIL NO:
Lopez Velazquez, Mariela Mesa Laverde,         §    EP:20-CV-00108-FM
Rosa Estela Temu Gonzalez                      §
                                               §
vs.

Jose A. Renteria, Corey Price, Matthew T.
Albence, Chad Wolf

      ORDER SETTING PRELIMINARY INJUNCTION HEARING
         IT IS HEREBY ORDERED that the above entitled and numbered case is set for
PRELIMINARY INJUNCTION HEARING in District Courtroom, Room 422, on the 4th
Floor of the United States Courthouse, 525 Magoffin Avenue, El Paso, TX, on Tuesday,
April 28, 2020 at 02:30 PM. All parties and counsel must appear at this hearing.

        IT IS SO ORDERED this 27th day of April, 2020.




                                               ______________________________
                                               FRANK MONTALVO
                                               UNITED STATES DISTRICT JUDGE
